DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 3 states that the charge state of the individual battery cells is corrected with reference to “the measured open-circuit voltage” in the fully charged state.  However, the limitation “the measured open-circuit voltage” lacks sufficient antecedent basis; appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “a measured open-circuit voltage.”
	Claims 5-6 are directed to the battery system according to claim 3 and claim 7 is directed to the battery system according to claim 5.  However, claim 3 is directed to a method; appropriate correction is required.  For the purpose of examination, claims 5-6 are interpreted as being directed toward the battery system of claim 4 because claim 4 introduces the limitation “a battery system.”

Allowable Subject Matter
6.	Claims 1-2, 4, and 8 are deemed allowable.  In particular, the following features of independent claims 1, 4, and 8 are not believed to be taught or suggested by the prior art of record: switching in the additional energy store (24); measuring a voltage of the additional energy store (24) at predefined time intervals; ascertaining a capacity change of the additional energy store (24) with reference to the measured voltage and to a characteristic voltage curve of the additional energy store (24); ascertaining a charge throughput of the additional energy store (24) with reference to the ascertained capacity change of the additional energy store (24); ascertaining the charge state of the battery system (10) with reference to the ascertained
charge throughput.

Pertinent Prior Art
7.	Kuper et al. (US 2017/0242078)
	This document discloses a charge state estimation method wherein an updated capacity is used during a current integration process which produces an SOC value over an integration time period (Fig. 10; ¶100).  However, this document is silent on switching in an additional energy store and ascertaining a charge state of a battery system, which comprises at least one battery cell and the additional energy store, with reference to an ascertained charge throughput, as required by claims 1, 4, and 8 of the present application.




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852